THIGPEN, Judge,
concurring specially.
While I join with the majority in holding that the imposition of a trust on the assets of the parties is unwarranted in this situation, I write merely to point out my concerns. There may be circumstances when imposition of a trust on the assets of divorcing parties is proper; however, in order to impasse such a trust, there must be either a finding of the elements of a constructive or a resulting trust or some other reason based on equitable principles. See Seals v. Seals, 423 So.2d 222 (Ala.1982); Kite v. Kite, 444 So.2d 863 (Ala.Civ.App.1983).